Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-692

IN RE ELIZABETH M. FISCHER

A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 461184                               2016 DDN 168

BEFORE:     Fisher and Easterly, Associate Judges, and Nebeker, Senior Judge.

                                  ORDER
                           (FILED – December 7, 2017)

       On consideration of the certified order from the state of Virginia revoking
respondent’s license to practice law; this court’s July 10, 2017, order suspending
respondent pending resolution of this matter and directing her to show cause why
reciprocal discipline in the form of disbarment should not be imposed, the response
thereto, the statement of Disciplinary Counsel, respondent’s motion for an extension
of time to supplement her initial response with documentation; and it appearing that
respondent failed to file her D.C. Bar R. XI, §14 (g) affidavit; and it further
appearing that respondent stipulated to the factual basis underlying her Virginia
discipline and acknowledged her misconduct, it is

       ORDERED that Elizabeth M. Fischer is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is

      FURTHER ORDERED that respondent’s motion for an extension of time to
supplement her response to this court’s order is denied as moot. It is
No. 17-BG-692

      FURTHER ORDERED that respondent’s attention is directed to the
requirements of D.C. Bar R. XI, § 14 relating to suspended attorneys and D.C. Bar
R. XI, § 16 (c), dealing with the timing of eligibility for reinstatement as related to
compliance with R. XI, § 14, including filing of the required affidavit.



                                   PER CURIAM